Name: 89/149/Euratom: Commission Decision of 10 February 1989 concerning the conclusion of an Agreement for cooperation between the European Atomic Energy Community and the Government of Japan in the field of controlled thermonuclear fusion, by the Commission for and on behalf of the Community
 Type: Decision
 Subject Matter: electrical and nuclear industries;  Asia and Oceania;  international affairs
 Date Published: 1989-02-28

 28.2.1989 EN Official Journal of the European Communities L 57/62 COMMISSION DECISION of 10 February 1989 concerning the conclusion of an Agreement for cooperation between the European Atomic Energy Community and the Government of Japan in the field of controlled thermonuclear fusion, by the Commission for and on behalf of the Community (89/149/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Whereas the Council, in its Decision of 23 January 1989 approved the conclusion of the Agreement for cooperation between the European Atomic Energy Community and the Government of Japan in the field of controlled thermonuclear fusion, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for cooperation between the European Atomic Energy Community and the Government of Japan in the field of controlled thermonuclear fusion, shall be concluded on behalf of the Community. The text of the Agreement for cooperation is appended to this Decision. Article 2 The President of the Commission is empowered to designate the person authorized to sign the Agreement for cooperation for the purpose of committing the European Atomic Energy Community. Done at Brussels, 10 February 1989. For the Commission Filippo M. PANDOLFI Vice-President